                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ROBERT M. MUMMA, II,                             :     Civil No. 1:20-CV-00017
                                                 :
               Appellant,                        :
                                                 :
               v.                                :
                                                 :
DOUBLE M DEVELOPMENT, et al.,                    :
                                                 :
               Appellees.                        :     Judge Jennifer P. Wilson
                                     MEMORANDUM
       This case arises from a case in the United States Bankruptcy Court for the

Middle District of Pennsylvania. (See In re Mann Realty Assocs., Inc., No. 1:17-

BK-01334 (Bankr. M.D. Pa. Mar. 31, 2017). The case is presently before the court

on a motion to withdraw the reference filed by Movant Robert M. Mumma, II

(“Mumma”). (Doc. 1.)

       In his motion, Mumma provides a ten-page statement of facts—many of

which pertain to the sale of a property located in Dauphin County, Pennsylvania

that was previously used as a quarry 1—that he thinks should be withdrawn from

the bankruptcy court and considered by the district court. (Id.) He argues that the

bankruptcy proceeding presents a “mandatory withdrawal” under 28 U.S.C. §

157(d) because the prospective buyer of the property, Byler Holdings, LLC

(“Byler”), is planning to “dynamit[e] the quarry floor.” (Id. ¶ 35.) Mumma does


1
 Issues pertaining to the sale of the quarry are before this court in a separate appeal from the
same bankruptcy proceeding. See Mumma v. Double M. Dev., 1:19-CV-01194 (M.D. Pa. filed
July 11, 2019).
                                                1
not provide any legal argument as to why the act of dynamiting a quarry floor

mandates the district court’s withdrawal of a reference from the bankruptcy court

under 28 U.S.C. § 157(d).

      Under the Federal Rules of Bankruptcy Procedure, a district court is required

to consider a motion to withdraw a reference to a bankruptcy court. Fed. R. Bankr.

P. 50111(a). A district court considering such a motion “may withdraw a reference

to the bankruptcy court ‘on its own or on timely motion of any party, for cause

shown.’” Wellness Int’l Network, Ltd. v. Sharif, 575 U.S. 665, 665 (2015) (quoting

28 U.S.C. § 157(d)). Relevant factors in determining whether there is cause to

withdraw the reference include “the goals of promoting uniformity in bankruptcy

administration, reducing forum shopping and confusion, fostering the economical

use of the debtors’ and creditors’ resources, and expediting the bankruptcy

process.” In re Velocita Corp., 169 F. App’x 712, 716 (3d Cir. 2006) (quoting In

re Pruitt, 910 F.2d 1160, 1168 (3d Cir. 1990)).

      A party seeking to withdraw a reference to a bankruptcy court bears the

burden of proving that withdrawal is warranted. In re Earth Organics, LLC, 602

B.R. 1, 12 (E.D. Pa. 2019); In re AgFeed USA, LLC, 565 B.R. 556, 562 (D. Del.

2016). In addition, 28 U.S.C. § 157(d) “requires in clear terms that cause be

shown before the reference can be withdrawn.” In re Pruitt, 910 F.2d at 1168.




                                         2
      In this case, Mumma does not provide any legal argument as to why

withdrawal of the reference to the bankruptcy court is warranted. Mumma’s

motion simply states facts that he believes should not be before the bankruptcy

court and then asserts in conclusory fashion that withdrawal is mandatory under 28

U.S.C. § 157(d). Given the complete absence of legal argument to support his

motion, the court finds that Mumma has not met his burden to prove that

withdrawal of the reference is warranted. Moreover, based on the court’s own

review of 28 U.S.C. § 157(d), it is not apparent that withdrawal of the reference is

warranted. Accordingly, Mumma’s motion to withdraw the reference (Doc. 1) is

denied. An appropriate order follows.


                                        s/Jennifer P. Wilson
                                        JENNIFER P. WILSON
                                        United States District Court Judge
                                        Middle District of Pennsylvania

      Dated: January 31, 2020




                                          3
